Case 2:18-cv-00192-JRG Document 74-1 Filed 06/20/19 Page 1 of 1 PageID #: 1417



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  SEMCON IP INC.,                                 )
                                                  )
                          Plaintiff,              )   Case No. 2:18-cv-00192-JRG
                                                  )
          V.                                      )   JURY TRIAL DEMANDED
                                                  )
  AMAZON.COM, INC.,                               )
                                                  )
                          Defendant.              )
                                                  )


               DECLARATION OF JAMES C. BUTCHER IN SUPPORT OF DEFE DANT
                AMAZON.COM, INC.'S MOTION FOR PROTECTIVE ORDER

 I, James C. Butcher, declare and state the following:

        1.      I am an attorney admitted to practice law in the Eastern District of Texas, and am

 an associate at the law firm of Sidley Austin LLP, attorneys for Defendant Amazon.com, Inc.

 ("Amazon") in the above-captioned matter. I have personal knowledge of the facts set forth

 herein and submit this declaration in support of Amazon's Motion for Protective Order.

        2.      Attached hereto as Exhibit 1 is a true and correct copy of a letter from Peter

 Lambrianakos, counsel for Plaintiff Semcon IP Inc., to James C. Butcher, dated April 11, 2019,

 with highlighting added.

        3.      I declare under penalty of perjury under the laws of the United States of America

 that the foregoing statements are true and correct and that the foregoing is executed on June 18,

 2019 at Dallas, Texas.
